Citation Nr: 1127570	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, granted service connection for degenerative spurring of the right knee; an initial noncompensable rating was assigned, effective October 1, 2004--the date VA received the Veteran's initial claim for compensation for the above-cited disability.  The Veteran appealed the RO's November 2006 rating action to the Board.

By an August 2007 rating action, the RO assigned an initial 10 percent rating to the service-connected right knee disability, effective October 1, 2004.  Because the increase to 10 percent in the evaluation of the Veteran's right knee disability does not represent the maximum disability rating available for this disability, the Veteran's initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the issue on appeal as that reflected on the title page.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for his service-connected right knee disability.  The Board finds that a remand for another VA orthopedic examination is necessary, in part, to determine the current severity of the service-connected right knee disability and to address inconsistencies found in a June 2005 VA QTC examination report.  

The Veteran contends that his service-connected right knee disability is more severely disabling than that reflected by the currently assigned initial 10 percent disability rating.  VA last examined the Veteran to determine the current severity of his right knee disability in June 2005.  (See June 2005 VA QTC examination report).  Since the above-cited QTC examination, the Veteran maintains that he has experienced increased pain, discomfort and limitation of motion of the right knee.  He contends that when he discussed his chronic persistent right knee pain with the June 2005 QTC examiner, she informed him, and contrary to her statements in the report, that she felt his patella catch on his femur when he flexed his right knee.  (See VA Form 21-4238, Statement in Support of Claim, dated and signed by the Veteran in March 2007).  

In cases, such as here, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran has maintained that his right knee disability has worsened since the June 2005 VA QTC examination.  Thus, because there may have been a significant change in the severity of the Veteran's service-connected right knee disability, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board also finds the June 2005 VA QTC examination report contains inconsistencies that call into question the reliability of the examination, as alleged by the Veteran's representative in a June 2011 written argument to the Board.  For example, a review of the June 2005 QTC examination report shows that the examiner stated that the Veteran's right knee's joint function was "[n]ot additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  However, she then contradicted herself by stating, " I am unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance and incoordination additionally limit the joint function in degrees."  (See June 2005 VA QTC examination report).  Thus, in view of the above-cited inconsistencies in the June 2005 VA QTC examination report, as well as the Veteran's contention that his right knee disability has increased in severity since the above-cited examination, the Board finds that he should be afforded a new orthopedic examination to be scheduled stateside in the fall of 2011, if possible, or as appropriately coordinated as the Veteran is currently living abroad in Kazakhstan.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical care providers who have treated him for his right knee disability since June 2005.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims files.  All records/responses received should be associated with the claims files.

For any records that are not obtained pursuant to directive 1, the RO/AMC must document its attempts to located them in accordance with 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010), and 38 C.F.R. § 3.159(a)-(f)(2010).  The RO/AMC must notify the Veteran of the records that it was unable to obtain, briefly explain the efforts it made to obtain such records, and describe any further action that it will take to obtain such records. 

For any VA or other Federal department or agency records, the RO should, in accord with the 38 U.S.C.A. § 5103A(b)(3), continue its efforts to obtain any records while the case is under development on remand until it becomes reasonably certain that such records cannot be obtained because they do not exist or until it becomes reasonably certain that further efforts to obtain records from the such sources would be futile. 
2.  Schedule the Veteran for a VA orthopedic examination in the fall of 2011, if possible, or pursuant to applicable procedures for scheduling a non-VA overseas examinations to determine the current nature and severity of his service-connected degenerative spurring of the right knee.  The claims files should be reviewed, and that review should be indicated in the examination report.  All testing deemed necessary should be undertaken.
   
The examiner should determine all symptomatology associated with the Veteran's degenerative spurring of the right knee, to include any limitation of right knee range of motion. 
   
The examiner should also determine whether the Veteran's degenerative spurring of the right knee is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination of the right knee, expressed in degrees, if possible. 

The examiner must state whether there is any evidence of semilunar, dislocated, cartilage with frequent episodes of locking, pain and effusion. 

The examiner must also comment on the presence of any recurrent subluxation or lateral instability of the right knee and characterize it as slight, moderate or severe.  

A complete rationale for all conclusions expressed must be provided in a typewritten report.

3.  After the above-cited directives have been accomplished and any newly received evidence has been associated with the claims files, the RO/AMC must readjudicate the Veteran's claim for an initial disability rating in excess of 10 percent for degenerative spurring of the right knee, to include whether staged ratings are warranted in accordance with Fenderson v. West, 12 Vet. App. 119 (1999). 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them a time to respond to it before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

